DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In light of the current state of claim 1, claims 5-11 have been rejoined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 1 and page 6 lines 26-27, it is unclear what is meant by “perpendicular to an alignment of the grip and the head”.  What constitutes an alignment between the head and the grip and how does a plane intersect the alignment?  Is the including lines that would not be perpendicular to the slide plane.  It is unclear what can and cannot be considered structure defining this alignment that can also be intersected with an imaginary plane and parallel to an imaginary line.  It is believed that this issue can be remedied with disclosing the device has a longitudinal axis and the plane is perpendicular to the longitudinal axis. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1 line 8, the phrase “a joint connecting the grip and the head” is unclear.  It is unclear what structure allows for the joint to connect the grip and head.  Claim 1 discloses the first and second holders and the base and slide portion of the joint.  It is the grip being fixed to the first holder, the first holder holding the base, the base holding the slide portion, the slide portion holding the second holder, and the second holder holds the head that connects the grip to the head.  Since all of these structures are in the claim, use of the broad “joint” limitation to structurally connect the 
With regards to claim 1 lines 9-10, the phrase “wherein the cutting device has a front side and a back side opposite the front side and the power source switch is disposed on the front side” is unclear.  As written, the switch is on the device in a way that does not involve the grip which is not supported.  Replacing the phrase with “wherein the grip has a front side and a back side opposite the front side and the power source switch is disposed on the front side” overcomes the rejection.
With regards to claim 1 line 12, the phrase “a base connected to the grip” is unclear.  What structure allows for the base to be connected to the grip?  The claim now discloses the first holder and on lines 20-21 discloses the first holder holds the base and is fixed to the grip.  The phrase “connected to the grip” should be deleted.    
With regards to claim 1 line 14, the phrase “a slide portion connected to the head” is unclear.  It is unclear what structure allows for the slide portion to be connected to the head.  The claim now discloses the second holder and on lines 20-21 discloses the second holder holds the slide portion and the head.  The phrase “connected to the head” should be deleted. 
With regards to claim 1 lines 10-11, it is unclear what is meant by “perpendicular to an alignment of the grip and the head”.  What constitutes an alignment between the head and the grip and how is the plane always perpendicular to all alignments?  Is the alignment merely a line drawn between the head and the grip?  If so, there is an infinite number of lines that can be drawn between the head and grip including lines that would not be perpendicular to the slide plane.  It is unclear what can and cannot be considered 
With regards to claim 1 line 18, the phrases “in a front back direction relative to the cutting device” is unclear.  The slide portion makes up a part of the cutting device.  How can the slide portion move relative to itself?  The phrase should be replaced with “in a front back direction relative to the grip” to correspond with the grip having the front and back sides in the proposal above.
With regards to claim 1 line 10, the phrase “perpendicular to the slide plane” is unclear.  A plane has two dimensions and this axis may be perpendicular to one dimension of the plane but it is also parallel to the same plane making the limitation indefinite.  Replacing the phrase with “perpendicular to the front and back direction” overcomes the rejection. 
With regards to claims 2 and 3, it is unclear what structure defines the first restricting portion, groove, and first protrusion.  As written, the first restricting portion is a third structure of the joint which does not appear to be supported.  Also a single restricting portion structure cannot be shared by two different structures.  Page 8 lines 22-25 clearly discloses that the groove is defined by the base while the protrusion is formed with the slide portion.  There does not appear to be a third structure of the joint to represent the first restricting portion as claimed.  The base and slide portion each define a cooperating structure that work together to perform a restricting function.  As discussed above, the joint has been further limited to have a base and a slide portion.  Claim 4 has the same issue with the second restricting portion in that it is unclear how a second restriction portion can exist when one part is on the base and the other part is on the sliding portion.  There is no structure defining a second restriction portion just like the first restriction portion above.
With regards to claims 5-7, it is unclear what structure allows for the biasing member or members to perform the biasing function.  As written, there is no engagement between the biasing member sand the slide portion and the base.  The biasing members need to be disclosed as engaging each to perform the claimed biasing function.     
With regards to claim 6, the phrase “along the singe axis” is unclear.  Claim 5 discloses the biasing is in a predetermined direction.  Is the single axis in the predetermined direction?  Also, it is unclear what can and cannot be “along” an axis. 
Claims 6 and 7 recites the limitation "the single axis".  There is insufficient antecedent basis for this limitation in the claim.  Claims 1 and 5 do not utilize the phrase “a single axis”.  It is unclear what structure defines this axis.
With regards to claim 7, a single biasing member cannot later on be more than one member.  In claims 5-7, the phrase “biasing member” should be replaced with “at least one biasing member”.  At least one biasing member can be more than one member.

With regards to claim 9, the disclosure that the first fixing means prevents movement of the joint is unclear.  Page 16 line 20-21 discloses the first fixing member prevents movement of the slide portion relative to the base.  Claim 9 has to be amended to what is supported.
With regards to claims 10 and 11, what structure incorporate the “a first protrusion”?  As written, this protrusion is not part of any previously disclosed structure.
Claims 10 and 11 utilize the term “joint” which makes the claim unclear.  As disclosed above, the joint has been further limited to include a slide portion and a base.  The slide portion and the base need to be amended into the claim.
With regards to claims 10 and 11, what structure holds the second holder to be rotatable?  Any axis that intersects the first protrusion can be an axis of the first protrusion which includes lines that would not intersect the axis.  The first protrusion should have a longitudinal axis.
With regards to claims 10 and 11, the operation member is unclear.  What structure incorporates this member?  The specification discloses this operation member is on the rear or backside of the grip.  Just like the switch above, this member needs to be disclosed as being on the backside of the grip because this is the only way it is supported.     
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 4-14-21 have been fully considered but they are not persuasive.  All of the issues under 112 have not been overcome.  The Examiner has attempted to better explain his position in the rejections above and, in some cases, include proposals that overcome the rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
23 June 2021 
/Jason Daniel Prone/Primary Examiner, Art Unit 3724